           Case 4:18-cr-00627-BRW Document 48 Filed 12/01/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                                 4:18-CR-00627-BRW

CHRISTOPHER TERRY

                                            ORDER

       For the reasons set out below, Defendant’s Motion for Compassionate Release (Doc.

No. 47) is DENIED.

I.     BACKGROUND

       On October 23, 2019, Defendant pled guilty to being a felon in possession with intent to

distribute cocaine.1 On February 20, 2020, he was sentenced to the mandatory minimum of 37

months in prison.2

II.    DISCUSSION

       Although the First Step Act made the procedural hurdles for compassionate release a bit

less strenuous, a defendant still must establish “extraordinary and compelling reasons” and that

release would not be contrary to the 18 U.S.C. § 3553(a) factors.3

       Before a Defendant may seek compassionate release under the First Step Act, he must

first make the request with the Bureau of Prisons and exhaust his administrative remedies there.4


       1
        Doc. Nos. 31, 33.
       2
        Doc. Nos. 44, 45.
       3
        18 U.S.C. § 3553(a)(2) mandates that any sentence imposed reflect the seriousness of the
offense, afford adequate deterrence, protect the public, and provide the defendant with
appropriate rehabilitation.
       4
       See United States v. Smith, Case No. 4:95-CR-00019-LPR-4, Doc. No. 440 (E.D. Ark.
May 14, 2020) (no jurisdiction when defendant fails to exhaust administrative remedies).

                                                1
           Case 4:18-cr-00627-BRW Document 48 Filed 12/01/20 Page 2 of 3




Defendant has provided neither argument nor evidence that he has requested relief from the

warden and exhausted his administrative remedies. Accordingly, this Court lacks jurisdiction.

       Even if this Court had jurisdiction, the request would be denied. In support of his

motion, Defendant asserts that he fears that he will contract COVID-19. First, “fear of

contracting COVID-19 or of experiencing more intense symptoms than the average person are

not extraordinary or compelling enough reasons for release.”5 Second, Defendant is 27 years

old, which means he does not meet the age minimum requirement under the Guidelines.

       Even if Defendant could establish extraordinary and compelling reasons, his request for

relief must be denied because of the § 3553(a) factors – specifically, protecting the public from

additional crimes by Defendant and reflecting the severity of the offense.

       Defendant has three prior convictions, and all involve drugs, which is the same behavior

as the instant offense. Additionally, Defendant was on probation when he committed the instant

offense.

       The severity of the instant offense must also be considered. A search conducted on

Defendant’s residence in July 2018 resulted in officers finding a box of .22 caliber ammunition,

a digital scale with cocaine residue, and a plastic baggie containing cocaine residue. In October

2018, detectives attempted to serve felony arrest warrants on Defendant at his house. Defendant

fled. When detectives caught Defendant, he attempted to grab a taser and struck a detective in

the face. After two attempts to subdue Defendant with a taser, detectives were able to place

restraints on him once backup officers arrived on scene. A search of Defendant revealed a small

baggie containing cocaine in his front pants pocket and another larger baggie containing

suspected cocaine in his groin area. Ultimately, Defendant possessed 22.6721 grams of cocaine


       5
        United States v. Osborne, No. 4:05-CR-00109-BSM-12, 2020 WL 3258609, at *2 (E.D.
Ark. June 16, 2020).

                                                 2
         Case 4:18-cr-00627-BRW Document 48 Filed 12/01/20 Page 3 of 3




base. Officers also recovered $450 of U.S. currency from Defendant and a working digital scale

with cocaine residue was found in the area where Defendant fled.

                                       CONCLUSION

       For the reasons stated, Defendant’s Motion for Compassionate Release (Doc. No. 47) is

DENIED.

       IT IS SO ORDERED, this 1st day of December, 2020.

                                                   Billy Roy Wilson
                                                   UNITED STATES DISTRICT JUDGE




                                               3
